DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1,2,13,14, is/are rejected under 35 U.S.C. 102A1 as being anticipated by Dishno (US 20180225885 A1).

As per claim 1, Dishno discloses a method for decoding audio data of an audio scene (the rendered 3d audio of the rendered view, para. 67) , the method comprising: 
receiving first audio source data and second audio source data (the audio portions of the 3d objects, first and second , para. 331 must be received by the CMS in order to function as described), the first audio source data corresponding to a space of interest in the audio scene (para. 331: when a user browses within a zone, additional select 3D objects and details may appear) and the second audio source data not corresponding to the space of interest in the audio scene (the audio portion of the 3d objects  in para. 327 and any other 3d objects which are not in the zone), 
the space of interest in the audio scene being represented by at least one of a listener space (the space that a listener/user browses 331) , an audio channel, or an audio object; and 
decoding the first audio source data based on the space of interest (rendering/decoding/output multimedia including the audio associated with the object that appears based on the user browsing a zone/space of interest per para. 67 and 331).

As per claim 13, the method of the claim 1 rejection is performed by an apparatus for representing a space of interest of an audio scene, the apparatus comprising: processing circuitry configured to: 
receive first audio source data and second audio source data, 
the first audio source data corresponding to a space of interest in the audio scene and the second audio source data not corresponding to the space of interest in the audio scene, 
the space of interest in the audio scene being represented by at least one of a listener space, an audio channel, or an audio object; and 
decode the first audio source data based on the space of interest (as per the claim 1 rejection).


As per claims 2,14, the method of claim 1, further comprising: 
determining that the second audio source data is not to be decoded based on the second audio source data being determined not to correspond to the space of interest (there are multiple zones per para. 313, each of which has associated 3d objects including 3d audio per the claim 1 rejection, where, when a uses browses outside a defined zone, select 3D objects or details are removed from the scene/not to be decoded per para. 331).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 3,4,15,16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dishno (US 20180225885 A1) as applied to claim 1,13 above.


As per claims 3,15, Dishno embodiment cited in claim 1 rejection discloses the method of claim 1, but does not disclose wherein the decoding includes decoding the first audio source data based on a first decoding scheme, and the method further comprises: decoding the second audio source data based on a second decoding scheme that is different from the first decoding scheme.
Dishno teaches para. 18, that 3d environments can manipulate sounds from sources in order to provide a fourth dimension/a first decoding scheme, and some sources provide attenuation based on the distance from a user/a second decoding scheme, it would have been obvious to one skilled in the art that different rendering modes could be applied to different objects for the purpose of calculation increased dimensions to the 3d environment (para. 18).

As per claims 4,16, the 3d environment may associate content from various sources as per para. 12, however the encoding schemes are not specified.
The examiner takes official notice it is well known that different sources can originate from different encoding schemes for the purpose of compatibility with differing formats.

Claim(s) 5-8,17,18,19,20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dishno (US 20180225885 A1) as applied to claim 1,13, above and further in view of Mate et al (US 20180190300 A1).

As per claim 5,17, Dishno discloses the method of claim 1, but does not specify wherein bit allocation schemes used in encoding the first audio source data and the second audio source data are different.
Mate discloses different bit allocations as part of different bit encoding schemes for different audio sources  (para. 49) in order to implement prioritization.  It would have been obvious to one skilled in the art at the effective filing date of the applicatioion that the different audio sources could comprise different encoding bit allocation for the purpose of implementing prioritization.

As per claims 6,18, the method of claim 1, further comprising: 
rendering audio content of the first audio source data based on a first audio rendering scheme (per the different bit allocation at the encoder of the claim 5 rejection); and 
rendering audio content of the second audio source data based on a second audio rendering scheme that is different from the first audio rendering scheme(per the different bit allocation at the encoder of the claim 5 rejection).

As per claims 7,19, the method of claim 1, further comprising: 
determining that audio content of the first audio source data is to be rendered and audio content of the second audio source data is not to be rendered based on the second audio source data being determined to not correspond to the space of interest (per the claim 1 rejection when the user browses a first zone then the objects in that zone appear/are rendered and the objects in the other zones disappear/not to be rendered).

As per claims 8,20, the method of claim 3, wherein complexities of the first decoding scheme and the second decoding scheme are different (the different numbers of bits per the claim 5 rejection each define a respective complexity of the decoding scheme because the decoder receives and processes the bits from the encoder).



Claim(s) 9-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mate et al (US 20180190300 A1) and further in view of Dishno (US 20180225885 A1).

As per claim 9, Mate discloses a method of encoding audio data of an audio scene as performed by encoder 600, fig. 4 , the method comprising: receiving audio content of a plurality of audio sources in the audio scene (inputs to 400); 
Mate discloses different bit allocations as part of different bit encoding schemes/encoding schemes for different audio sources  (para. 49)
However Mate does not specify
determining, for each of the plurality of audio sources, whether the respective audio source is in a space of interest in the audio scene, the space of interest in the audio scene being represented by at least one of a listener space, an audio channel, or an audio object;
determining that the audio content of the respective audio source is to be encoded according to a first encoding scheme based on the respective audio source being in the space of interest in the audio scene; and 
determining that the audio content of the respective audio source is one of (i) not to be encoded or (ii) to be encoded according to a second encoding scheme based on the respective audio source not being in the space of interest in the audio scene, the second encoding scheme being different from the first encoding scheme.

Dishno teaches determining, for each of the plurality of audio sources, whether the respective audio source is in a space of interest in the audio scene, the space of interest in the audio scene being represented by at least one of a listener space, an audio channel, or an audio object as per the claim 1 rejection.  It would have been obvious to one skilled in the art to implement the decoding stage with the features taught by Dishno for the purpose of providing audio to the zone/space of interest.
Since the signal 710 of Mate alerts the encoder as to the desired channels/sources/objects to be encoded/selected, it will inform the encoder to:
determining that the audio content of the respective audio source is to be encoded according to a first encoding scheme based on the respective audio source being in the space of interest in the audio scene (the decoder determines which sources to render as per claim 1 rejection, then that is determined by the encoder via signal 710); and 
determining that the audio content of the respective audio source is one of (i) not to be encoded or (ii) to be encoded according to a second encoding scheme based on the respective audio source not being in the space of interest in the audio scene, the second encoding scheme being different from the first encoding scheme (the decoder determines which sources to render as per claim 1 rejection, then that is determined by the encoder via signal 710, where the objects using the different encoding schemes of Mate are rendered or not rendered as per the claim 1 rejection).

As per claim 10, the method of claim 9, wherein the audio content of the respective audio source is not to be encoded based on the respective audio source not being in the space of interest in the audio scene (per the claim 2 rejection as informed to the encoder by signal 710).
As per claim 11, the method of claim 9, wherein the audio content of the respective audio source is to be encoded according to the second encoding scheme based on the respective audio source not being in the space of interest in the audio scene (the audio source will be rendered when the user browses the zone associated with the audio object/source where the audio sources can be of different, multiple bit allocations/decoding complexities as disclosed by Mate per the claim 5 rejection as informed to the encoder via signal 710).

As per claim 12, the method of claim 9, wherein the first encoding scheme is a first bit allocation scheme and the second encoding scheme is a second bit allocation scheme that is different from the first bit allocation scheme as per the claim 5 rejection as informed to the encoder via signal 710.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER KRZYSTAN whose telephone number is 571-272-7498, and whose email address is alexander.krzystan@uspto.gov

The examiner can usually be reached on m-f 7:30-4:00 est.
If attempts to reach the examiner by telephone or email are unsuccessful, the examiner’s supervisor, Fan Tsang can be reached on (571) 272-7547.  

The fax phone numbers for the organization where this application or proceeding is assigned are 571-273-8300 for regular communications and 571-273-8300 for After Final communications.
/ALEXANDER KRZYSTAN/Primary Examiner, Art Unit 2653                                                                                                                                                                                                        
Examiner Alexander Krzystan
October 18, 2022